Exhibit 12.1 Alpha Natural Resources, Inc. and Subsidiaries Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands except ratios) Years Ended December 31, Earnings: Income from continuing operations before income taxes $ Adjustments: Fixed charges Loss from equity investees Amortization of capitalized interest 75 26 Capitalized interest ) $ Fixed Charges: Interest expense $ $ $ Loss on early extinguishment of debt - - Portion of rental expense representative of interest Capitalized interest $ Ratio of earnings to fixed charges
